Citation Nr: 0841122	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability (claimed as depression).

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from June 1998 to April 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a psychiatric disability and for total 
disability based on individual unemployability.

The Board remanded this case in January 2007 and May 2008 to 
afford the veteran a psychiatric examination and obtain an 
opinion by a mental health professional.  The requested 
opinion having been obtained, the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  A psychiatric disability, diagnosed as depressive 
disorder, is shown by the competent clinical evidence of 
record to be related to the veteran's active duty service. 

2.  The medical evidence fails to show that the veteran is 
unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A psychiatric disability, diagnosed as depressive 
disorder, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008). 

2.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.340, 
4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With regard to the claim for service connection for a 
psychiatric disability, claimed as depression, the Board 
notes that the decision below represents a full grant of the 
benefits sought on appeal.  Any VA deficiency in meeting the 
duties to notify or assist has not resulted in prejudicial 
error with respect to this claim and, thus, no further 
discussion is required.

Regarding the claim for TDIU; however, the application of the 
VCAA must be examined.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the June 2003 rating decision that 
is the subject of this appeal, by a May 2003 letter, the 
veteran was advised of the evidence needed to substantiate 
his claim for a TDIU and of his and VA's respective duties in 
obtaining evidence.  Accordingly, the duty to notify has been 
fulfilled.  

The Board acknowledges the RO did not provide pre-decisional 
VCAA notice that an effective date will be assigned if 
service connection is granted, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against granting a TDIU, any question concerning the 
downstream effective date element of this claim is rendered 
moot.  So not receiving this additional notice is 
inconsequential and, thus, at most harmless error.  See 
38 C.F.R. § 20.1102 (harmless error).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's service and VA treatment records were 
obtained and he has been afforded several VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary and deciding 
the appeal is not prejudicial to the veteran.

Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must  
submit (1) medical evidence of a current disability, (2)  
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board initially notes that the record contains a report 
of a VA mental health treatment which reflects a diagnosis of 
adjustment disorder with depressed mood.  In addition, a July 
2008 report of VA psychiatric examination performed by a 
physician includes a diagnosis of depressive disorder.  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  

A report of medical enlistment examination, dated in December 
1997, reveals a normal psychological evaluation.  The service 
medical records disclose that the veteran was seen in the 
Mental Health Clinic on several occasions and the findings 
were "other unspecified counseling."  A March 2001 report 
of VA psychiatric examination reflects that the veteran 
recalled the deaths of several family members during his 
period of active duty service.  The veteran's symptoms were 
diagnosed as bereavement.  The veteran's VA treatment records 
also indicate findings of adjustment disorder with depressed 
mood in an January 2003 mental health clinic note, among 
others.  

A May 2007 VA examination report includes a diagnosis of 
adjustment disorder with mixed anxiety and depressed mood.  
An October 2007 VA examination report reflects a diagnosis of 
adjustment disorder prolonged with depressive features.  
These examination reports include opinions linking the 
veteran's mental health problems to traumatic incidents which 
occurred during his period of active duty service.  However, 
these opinions are provided by a physicians assistant rather 
than a mental health professional.  

A July 2008 report of VA psychiatric examination, performed 
by a family physician, includes a diagnosis of depressive 
disorder and an opinion, based on examination of the veteran 
and review of his claims file, that it is as likely as not 
that his mental problem was caused by traumatic incidents 
incurred while on active duty.  The examiner noted that these 
incidents include physical injury.  In this regard it is 
noted that service medical records reflect that the veteran 
was assaulted while in service and sustained a left orbital 
and maxillary sinus fracture, for which service connection 
has been established.  

Upon consideration of the foregoing, the Board finds that the 
competent evidence of record includes a VA examiner's opinion 
that the veteran's depressive disorder is related to service.  
Although such a disorder was not noted during service, the 
medical opinion is accepted as supporting evidence of an 
etiological connection between service and post-service 
diagnosis pursuant to 38 C.F.R. § 3.303(d).  In the absence 
of any competent clinical evidence to the contrary and with 
resolution of doubt in favor of the veteran, the Board finds 
that service connection is warranted for a psychiatric 
disability, diagnosed as depressive disorder.  See 38 C.F.R. 
§ 3.303(d); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2007).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2008).

The veteran is service-connected for posterior cruciate 
ligament injury, right knee, and headaches, both rated as 10 
percent disabling and 30 percent disabling respectively.  As 
well, he is service-connected for gastroesophageal reflux 
disorder, mild normocytic normochromic anemia, recurrent 
pseudofolliculitis barbae, status post left orbital and 
maxillary sinus fracture, and nosebleeds, all rated as zero 
percent disabling.  His combined rating for all these 
disabilities is 40 percent.  Thus, the veteran does not meet 
the minimum schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) (2007) as he fails to have a combined disability 
rating of 70 percent.  In this regard, it is noted that 
although service connection for depressive disorder has been 
granted by the Board, as determined above, the July 2008 VA 
examination report reflects that the veteran was employed 
part time due to transportation issues and the examiner 
commented that the veteran's occupational and social 
impairment due to his mental disorder was not total.  The 
examiner concluded that the veteran's mental condition does 
not render him unemployable.  Thus, the Board finds that the 
veteran would not meet the minimum schedular requirements for 
a TDIU even with consideration of the schedule rating to be 
assigned for his service-connected psychiatric disorder.  

However, the veteran may be entitled to referral for 
extraschedular consideration for a TDIU if the evidence shows 
that he is unable to pursue a substantially gainful 
occupation due to his service-connected disabilities.  See 
38 C.F.R. § 4.16(b) (2008).

The Board finds that the evidence does not show that the 
veteran is unable to pursue a substantially gainful 
occupation solely due to his service-connected disabilities.  
Rather the evidence reveals that it is the veteran is 
employed part time and that his underemployment is due to 
transportation issues.  

The Board acknowledges that the medical evidence also shows 
that the veteran has not been able to maintain employment for 
very long and the July 2008 VA examiner commented that the 
veteran's physical problems related to his knee, hernia, 
migraine headaches, and issues with people complaining about 
his work being too slow, missing work, and going to the 
doctor too often have contribute to his problems with 
occupational functioning.  Nevertheless, the veteran is 
currently employed.  Thus, the evidence fails to show that he 
is unemployable due to his service-connected disabilities.

Finally, there is nothing in the record that reveals this 
veteran's service-connected disabilities are of such 
character as to take his case out of the norm.  The sole fact 
that he is employed part time or has difficulty maintaining 
employment is not enough to show that he is entitled to a 
TDIU because of his service-connected disabilities.  The 
evidence fails to show the veteran has been hospitalized or 
that he has had to undergo extensive treatment for any of his 
service-connected disabilities.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran is unemployable due to his service-connected 


disabilities.  The Board finds, therefore, that entitlement 
to a TDIU has not been established and referral for 
extraschedular consideration is not warranted.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently the veteran's claim must be denied.


ORDER

Service connection for a psychiatric disability, diagnosed as 
depressive disorder, is granted.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


